Case 19-21854-jra Doc35 Filed 10/31/19 Pagelof1

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION
IN RE: ) CHAPTER 13 PROCEEDINGS
DAVID R. SISSMAN )
RACHEL A. SISSMAN } CASE NO. 19-21854 JRA
)
Debtors }

AGREED IMMATERIAL MODIFICATION
OF PLAN AND ORDER

Come now Debtors, by counsel, Ann E. Kalb, and Chapter 13 Trustee, Paul R. Chael, on the above-captioned
Chapter 13 case, and show the Court that on July 9, 2019, Debtors filed a Chapter 13 Plan.

The Debtors and the Trustee hereby stipulate to the following modification of said Plan which they deem to be
immaterial, and which they hereby move the Court to approve without further notice and opportunity for hearing by
creditors and parties in interest.

Allowed unsecured claims shall be paid in full.
The Plan payment will increase to $1,875.00 per month beginning November 2019.
This resolves the Trustee’s Objection to Confirmation filed on August 12, 2019.

And the Court having examined said stipulated modification of the Plan, and being duly advised in the premises,
finds that said proposed modification does not materially change the treatment of creditors, reduce the dividend to unsecured
creditors, extend the time for payment to unsecured creditors, or affect the feasibility of the Plan, and that said proposed
immaterial modification should be and is hereby approved without further notice or opportunity for hearing by any creditors,
and that the holder of any claim or interest that has previously accepted or rejected the Plan, as the case may be, is deemed to
have accepted the Plan as modified.

SO ORDERED.

Dated:

 

Judge, U. S. Bankruptcy Court
Distribution:
Debtors
Debtors’ Attorney
U.S. Trustee

MINED AND APPROVED:

Ann E. Kalb, Attorney for Debtors

/s/ Julia M. Hoham
Attorney for Paul R. Chael, Trustee
Indiana Attorney No. 16068-64
